DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 06/04/2020. The amendments filed on 06/04/2020 have been entered. Accordingly Claims 1-9 and 12-20 are pending. Claims 10-11 have been canceled. The previous rejections of claims 1-9 and 12-20 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 03/19/2021.

Allowable Subject Matter
Claims 1-9 and 12-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious the following limitations when the claim is taken as a whole: “a first polarizer; and a second polarizer…wherein the surface imaging module and the tomography capturing module are connected by the telecentric lens in the first optical path and the second optical path, wherein the light source is disposed adjacent to the telecentric lens, to have the first detecting light being emitted to the biological tissue, and transmitted to the imaging sensor via the first optical path, wherein the first polarizer has a hollow ring shape and is disposed between the light source and the biological tissue, and the second polarizer is disposed between the telecentric lens and the imaging sensor.” Of independent Claim 1.
Applicant’s arguments regarding Claim 1 combination of exemplary prior art of record Kobayashi, Patil and Kurtz not teaching/suggesting limitation “the light source has a light emitting-surface for emitting the first detecting light directly toward the biological tissue” is persuasive. Further, the combination of prior art of record, Kobayashi, Patil and Kurtz and 11 in the Non-final Office action from December 24, 2020 that considered the polarizers in amended Claim 1, does not teach/suggest amended limitation “wherein the surface imaging module and the tomography capturing module are connected by the telecentric lens in the first optical path and the second optical path, wherein the light source is disposed adjacent to the telecentric lens, to have the first detecting light being emitted to the biological tissue, and transmitted to the imaging sensor via the first optical path, wherein the first polarizer has a hollow ring shape and is disposed between the light source and the biological tissue, and the second polarizer is disposed between the telecentric lens and the imaging sensor.”
Additional prior art considered pertinent are:
Knighton et. al. (U.S. 20060119858) teaches an optical coherence tomography system with polarization controllers for anatomical mapping. 
 Su et. al. (U.S. 20110164220) teaches a sequential wavefront scanner.
Chung et. al. (U.S. 20150043003) teaches an optical coherence tomography and control system and method.
   However these additional teaching do not reasonably teach or suggest individually or in combination, “a first polarizer; and a second polarizer…wherein the surface imaging module and the tomography capturing module are connected by the telecentric lens in the first optical path and the second optical path, wherein the light source is disposed adjacent to the telecentric lens, to have the first detecting light being emitted to the biological tissue, and transmitted to the imaging sensor via the first optical path, wherein the first polarizer has a hollow ring shape and is disposed between the light source and the biological tissue, and the second polarizer is disposed between the telecentric lens and the imaging sensor.” As recited in the claims when taken as a whole. 
Dependent claims 2-9 and 12-20 are allowed at least by virtue of their dependency upon an allowable base claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793